                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


PAMELA SOTO,                                   Case No. CV-19-013-M-DLC

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

KEVIN K. MCALEENAN, ACTING
SECRETARY, DEPARTMENT OF
HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION,

                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

     IT IS ORDERED AND ADJUDGED that this matter is DISMISSED
 WITH PREJUDICE for lack of subject matter jurisdiction.

        Dated this 30th day of September, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Annie Puhrmann
                                   Annie Puhrmann, Deputy Clerk
